Citation Nr: 0613802	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-11 492	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for lumbar spine 
intervertebral disc syndrome, rated 20 percent disabling 
prior to April 5, 2002, rated 40 percent disabling from April 
5, 2002, and also separately rated 20 percent for 
radiculopathy of the right lower extremity and 20 percent for 
left lower extremity from September 23, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from November 1982 to November 
1987 and from October 1998 to October 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied an increased rating for low back pain 
with degenerative disc disease, then rated 20 percent 
disabling.  In August 2003, the Nashville, Tennessee, RO 
granted a 40 percent rating effective from April 5, 2002.  

In August 2004, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

In a December 2005 rating decision, the Nashville RO assigned 
a separate 20 percent rating for right lower extremity 
radiculopathy and a separate 20 percent rating for left lower 
extremity radiculopathy, effective from September 23, 2002.  
The RO informed the veteran that these ratings represented a 
partial grant of benefits and that the appeal would continue 
unless the veteran indicated satisfaction.  The veteran has 
not indicated satisfaction.  He has continued his appeal for 
higher ratings.  Because higher ratings are potentially 
available, the Board will consider entitlement to an 
increased rating for the lumbar spine for the entire appeal 
period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

A September 2005 VA orthopedic examination report mentions a 
complaint of erectile dysfunction.  This is referred to the 
RO as an informal claim of service connection for erectile 
dysfunction secondary to intervertebral disc syndrome.


FINDINGS OF FACT

1.  The service-connected lumbar spine intervertebral disc 
syndrome is manifested by severe limitation of motion, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the service-connected diseased discs with little 
intermittent relief.  

2.  Lumbar intervertebral disc syndrome has also cause 
moderately severe incomplete paralysis of the sciatic nerve 
in the bilateral lower extremities.

3.  Bowel or bladder neurologic symptoms are not shown.  


CONCLUSIONS OF LAW

1.  For the period prior to September 23, 2002, the criteria 
for a 60 percent schedular rating for pronounced 
intervertebral disc syndrome are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (2002). 

2.  Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for lumbar spine limitation of 
motion are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292 
(2002).

3.  Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for intervertebral disc syndrome-
related right lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2005).

4. Beginning on September 23, 2002, the criteria for a 40 
percent schedular rating for intervertebral disc syndrome-
related left lower extremity radiculopathy are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2005).  
VA must tell a claimant the types of medical and lay evidence 
that the claimant could submit that is relevant to 
establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims 
for an increased rating for intervertebral disc syndrome.  
The RO provided a rating decision, a statement of the case, 
and supplemental statements of the case (SSOCs).  VA sent 
notice letters in January and August 2004.  These documents 
provided notice of the law and governing regulations as well 
as the reasons for the determination made regarding his 
claims.  They told him what evidence is needed to 
substantiate the claims.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d) (West 2002 & Supp. 
2005); see also 38 C.F.R. § 3.159(c) (2005).  VA sent its 
first notice letter subsequent to the initial adverse 
decision, which would normally require a remand for 
compliance.  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  In this case, the Board did remand the case 
in August 2004.  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran's appeal is an increased rating for the 
service-connected disability.  Because the Board has granted 
staged ratings, the RO will implement the Board's decision 
and assign effective dates.  

Increased Rating 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The entire medical history is 
reviewed when making disability evaluations.  38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

The Court held that 38 C.F.R. § 4.40 recognizes that 
functional loss may be due to pain or due to actual impeded 
flexion, as specified in the rating schedule under 38 C.F.R. 
§ 4.71a, and that functional loss caused by either factor 
should be compensated at the same rate.  In other words, 
functional loss due to pain is to be rated at the same level 
as functional loss due to impeded flexion.  Schafrath, supra.  
Significantly, the VA examiners have set forth the ranges of 
painful motion and pain free motion, and the Board has 
considered these carefully.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The lumbar spine has been rated 20 percent disabling prior to 
April 5, 2002 and 40 percent disabling since then under 
Diagnostic Code 5295-5293, which encompasses both 
intervertebral disc syndrome and chronic lumbosacral strain.  
Separate 20 percent ratings for intervertebral disc syndrome-
related radiculopathy of each lower extremity was assigned 
effective September 23, 2002.  

On September 23, 2002, VA revised the criteria for Diagnostic 
Code 5293.  Moreover, effective September 26, 2003, VA 
published additional rating criteria and renumbered 
Diagnostic Code 5293 to Diagnostic Code 5243.  

Where a pertinent law or regulation changes after the veteran 
files a claim, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  

VA's General Counsel (GC) held that where a law or regulation 
changes during the pendency of a claim for an increased 
rating, the Board should first determine whether the revised 
version is more favorable to the veteran.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. 5110(g) (West 
2002) can be no earlier than the effective date of that 
change and, in that case, VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000.  As such, 
the Board will consider the claim for a higher rating for the 
lumbar spine pursuant to the former criteria during the 
course of the entire appeal, and since the effective date of 
the revision, i.e., September 23, 2002, applying whichever 
version is more favorable to the veteran.  

Because the veteran's low back disability is rated 20 percent 
prior to April 5, 2002, the Board need consider whether there 
is any basis to assign a rating higher than 20 percent.  
Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, a 20 percent evaluation 
requires that the symptoms be moderate with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001). 

VA's General Counsel has held that based on the nature of 
intervertebral disc syndrome and on Court decisions, 
Diagnostic Code 5293 involves loss of range of motion and 
therefore 38 C.F.R. §§ 4.40 and 4.45 should be applied when a 
veteran's disability is rated under this diagnostic code.  
VAOPGCPREC 36-97.

The service-connected lumbar intervertebral disc syndrome is 
manifested by severe limitation of motion with bilateral 
lower extremity radiculopathy.  Also attributed to the 
service-connected lumbar intervertebral disc syndrome are 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the service-connected diseased discs with little 
intermittent relief.  

A May 2000 VA orthopedic compensation examination report 
reflects that the veteran was a commercial truck driver, 
spending between 70 and 90 hours per week sitting in a 
driver's seat, which caused low back pain.  He had no bowel 
or bladder complaint.  The lumbar spine flexed to 80 degrees, 
extended to 20 degrees, laterally flexed to 30 degrees, and 
rotated 20 degrees each way.  Lower extremity sensation, 
strength, and deep tendon reflexes were normal.  

In October 2000, a private physician prescribed a week of 
light duty.  Also in October 2000, the veteran reported 
bilateral leg numbness, tingling, and weakness.  

In April 2002, the veteran reported low back pain radiating 
to both lower extremities.  A May 2002 private magnetic 
resonance imaging (MRI) report reflects multilevel 
degenerative changes, disc bulging, and chronic disc disease 
of the lumbar spine.  A June 2002 report notes that leg 
numbness began with the in-service injury but had increased 
in the recent 2 years.  In October 2002, the veteran reported 
severe progressive back pain radiating to both legs with 
bilateral numbness and weakness.  On VA examination, 
decreased strength of both legs and decreased deep tendon 
reflexes were found, but straight leg raising test was 
negative and there was no sensory deficit. 

A March 2003 VA orthopedic compensation examination report 
reflects that the veteran reported that left leg pain began 
approximately one year earlier.  He had reportedly been off 
work 93 days because of back pain.  On examination, the 
lumbar spine area was tender to palpation but no spasm was 
seen.  The veteran had normal gait.  The lumbar spine 
painfully flexed to 75 degrees and extended to 20 degrees.  
Lateral flexion was full.  Rotation was to 20 degrees to the 
right and full to the left.  Lower extremity sensation, 
strength, and deep tendon reflexes were normal.  Straight leg 
raising test was positive, bilaterally, and deep tendon 
reflexes were 2+ and symmetric.  No sensory deficit was 
shown.

An April 2003 VA outpatient treatment report reflects 
decreased sensation in the left foot and complaints of pain, 
numbness, and tingling of both lower extremities.  The 
assessment was herniated nucleus pulposis with nerve root 
impingement.

A June 2003 VA MRI showed leakage of cerebral spine fluid 
from the thecal sac at the L4-5 disc level.  The impression 
was moderate spondylosis and moderate degenerative changes 
developing at L5-S1.  An August 2003 VA neurosurgery clinic 
report reflects 4/5 motor strength in the bilateral lower 
extremities, deep tendon reflexes 1+ on the left and absent 
on the right.  Decreased sensation over the entire left lower 
extremity, positive straight leg raising test, bilaterally, 
and clonus were also shown.

A July 2003 VA report notes loss of lumbar lordosis and 
positive straight leg raising test.  In August 2003, the 
entire left leg and foot was numb.  An August 2003 VA 
neurosurgery clinic report notes complaint of increased bowel 
movements with near loss of bowel control; however, a 
September 2003 VA report notes no bladder or bowel 
dysfunction.

A September 2004 VA outpatient treatment report reflects that 
the veteran had no bowel or bladder complaint, but he had 
bilateral leg pain.    

A September 2005 VA orthopedic compensation examination 
report reflects a complaint of 100 days or more of 
incapacitation in the recent year.  The veteran denied bowel 
or bladder dysfunction.  He reported leg weakness and 
erectile dysfunction.  The examiner found mild loss of 
lordosis, no spine deformity, and no ankylosis.  The lumbar 
spine flexed to 30 degrees, extended to 10 degrees, and 
laterally flexed to 10 and 15 degrees to the right and left, 
respectively.  Rotation was to 50 and 55 degrees to the right 
and left, respectively.  Deep tendon reflexes were 1+ and 
straight leg raising test was positive.

A September 2005 VA neurological compensation examination 
report added that truck driving increased back pain.  The 
veteran had no bowel or bladder complaint.  There was marked 
paraspinal muscle spasm and the spine listed to the left.  
Extension was to only 5 degrees.  Lower extremity strength 
was normal.  The impression was lumbar stenosis with 
bilateral radiculopathy, greater on the left.

Comparing all these symptoms to the criteria of Diagnostic 
Code 5293 (effective prior to September 23, 2002), the Board 
finds that the criteria for a 60 percent rating are more 
nearly approximated.  The veteran's intervertebral disc 
syndrome was pronounced and little intermittent relief was 
shown.  Sciatic neuropathy or compatible symptoms were shown 
throughout that period.  Such symptoms include an abundance 
of low back and leg pain, low back muscle spasm, sensory 
disturbances, weakness, and positive straight leg raising 
tests.  The Board will therefore grant a 60 percent rating 
for intervertebral disc syndrome under Diagnostic Code 5293 
for that portion of the appeal period prior to September 26, 
2002.  

Because the rating schedule was revised effective September 
26, 2002, the Board must discuss whether a higher rating is 
warranted beginning September 26, 2002, due to higher ratings 
that became potentially available through revised Diagnostic 
Code 5293 (effective from September 23, 2002).  

Under Diagnostic Code 5293 (effective from September 23, 
2002), intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

Where incapacitating episodes having a total duration of at 
least six weeks during the past 12 months are shown, a 60 
percent rating is warranted.  Incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months warrant a 40 percent rating.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent rating.  Incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months warrant a 10 percent rating.

Note (1): For purposes of evaluation under the 
revised criteria of Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of 
chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results 
in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).  

The maximum rating allowed for incapacitating episodes is 60 
percent, which is no greater than the 60 percent that the 
Board will assign under the former criteria of Diagnostic 
Code 5293.  Therefore, the Board need not address a rating 
based on incapacitating episodes.  However, the Board must 
also consider the revised criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, Note 2 (effective September 
23, 2002), because ratings higher than 60 percent are 
potentially available here.   

Diagnostic Code 5293, Note 2 (effective September 23, 2002) 
involves selecting appropriate diagnostic codes for both 
neurologic and non-neurologic symptoms.  Evaluating 
limitation of motion of the lumbar spine, the Board notes 
that Diagnostic Code 5292 offers ratings from 10 to 40 
percent for limitation of motion of the lumbar spine.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (effective prior to September 26, 2003).  

Limitation of motion of the lumbar spine has been severe and 
therefore more nearly approximates the criteria for a 40 
percent rating under Diagnostic Code 5292.  

Turning to a separate rating for the neurologic disabilities 
associated with the lumbar spine (see Note 2 above), under 
38 C.F.R. § 4.123, sciatic nerve involvement warrants a 
rating no higher than that for moderately severe incomplete 
paralysis.  In turn, 38 C.F.R. § 4.124a, Diagnostic Code 8520 
offers a 40 percent rating for moderately severe incomplete 
paralysis of the sciatic nerve.  The 40 percent criteria 
appear to be approximated in this case.  The October 2002 VA 
examination report clearly shows weakness in both legs and 
feet.  An August 2003 VA neurosurgery report measured 4/5 
strength in the bilateral lower extremities.  Thus, from 
September 23, 2002, the lumbar spine must be rated 40 percent 
for limitation of motion and separate 40 percent ratings for 
sciatic-related neurologic disability are appropriate.  This 
method clearly results in rating higher than the single 60 
percent rating authorized under the earlier version of 
Diagnostic Code 5293.  

Therefore, during the portion of the appeal period beginning 
on September 23, 2002, a 40 percent rating is granted under 
Diagnostic Code 5292, a separate 40 percent rating is granted 
under Diagnostic Code 8520 for the right lower extremity, and 
a separate 40 percent rating is granted under Diagnostic Code 
8520 for the left lower extremity.  

The next rating issue involves the bowel and bladder.  It 
appears that most of the medical and lay evidence indicates 
that the bowel and bladder are operating normally.  It is 
true that in August 2003, a bowel problem was shown; however, 
such problems did not predominate during the appeal period.  
Thus, the Board finds that bowel and bladder problems are not 
shown in this case.

Turning to an even later portion of the appeal period, that 
is, from September 26, 2003, the Board notes that new rating 
criteria were added to the rating schedule and the diagnostic 
code numbers changed.  Beginning on September 26, 2003, spine 
disabilities are rated under the General Rating Formula for 
Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Under this revision, the criteria for a rating based on 
duration of incapacitating episodes over the past 12 months 
remains the same.  Also unchanged is the procedure for 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
the chronic orthopedic and neurologic manifestations.  
Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state 
that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different than that shown in the prior 
Diagnostic Code 5292.  Thus, for purposes of this case, the 
revisions that became effective on September 26, 2003 are not 
significant, except for the change in diagnostic code 
numbers.  

The revised rating criteria (from September 23, 2002) are 
unclear as to whether VA must also consider the DeLuca 
factors of additional disability due to such symptoms as 
painful motion, weakness; however, the Board notes that the 
schedular rating criteria do not subsume 38 C.F.R. § 4.40, 
wherein painful motion evinces a seriously disabled joint.  
Therefore, the Board will continue to apply the DeLuca 
factors and will assign a rating based on pain-free motion of 
the lumbar spine.  Schafrath, supra. 

Concerning DeLuca, however, when the maximum schedular rating 
is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable diagnostic code (after all other 
potential codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the maximum schedular 
rating has been assigned for limitation of motion of the 
lumbar spine and no other applicable criteria offer a higher 
rating (for limitation of motion).  Therefore, there is no 
need for further DeLuca inquiry concerning the spine.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

An increased rating of 60 percent for lumbosacral 
intervertebral disc disease is granted for that portion of 
the appeal period prior to September 23, 2002.

A 40 percent rating for lumbar spine limitation of motion is 
granted for that portion of the appeal period beginning on 
September 23, 2002.

A separate 40 percent initial rating for right lower 
extremity radiculopathy is granted for that portion of the 
appeal period beginning on September 23, 2002.

A separate 40 percent initial rating for left lower extremity 
radiculopathy is granted for that portion of the appeal 
period beginning on September 23, 2002.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


